Name: Decision No 2289/84/ECSC of 1 August 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-08-07

 Avis juridique important|31984S2289Decision No 2289/84/ECSC of 1 August 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 210 , 07/08/1984 P. 0014 - 0014 Spanish special edition: Chapter 13 Volume 16 P. 0035 Portuguese special edition Chapter 13 Volume 16 P. 0035 *****DECISION 2289/84/ECSC of 1 August 1984 amending Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 and 58 thereof, WHEREAS: The economy of Ireland is becoming more industrialized and it is the policy of the Irish Government to stimulate and encourage investment in industrial projects and the establishment of new industries in Ireland. Such a development brings with it growing demand both for constructional steel products and for the steel products required by the developing industrial sector. Traditionally, Ireland has produced only a small part of its steel requirements, and has imported the bulk of its needs. The restructuring of the Irish steel industry in the last few years, which was approved by the Commission as being in conformity with its general objectives for steel, has provided greater capacity to meet part of Ireland's needs, especially for certain constructional steels, and thus plays an important part in the development of the economy. Furthermore, the steel industry itself, supplying other markets in the Community and in non-member countries, is an integral part of this economic evolution. For these reasons, it is necessary that, in times of very low demand, the Commission should ensure that the Irish steel industry is not placed, by quota restrictions, in a position where the mutual objectives of the development of the Irish steel industry and the development of the economy of Ireland are impeded. Commission Decision No 234/84/ECSC (1), as amended by Decision No 2105/84/ECSC (2), should therefore be amended accordingly. After consulting the Consultative Committee and with the assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision No 234/84/ECSC is hereby amended as follows: 1. 'or in Ireland' is inserted after 'Greece'. 2. 'reference production figures' is replaced by 'quotas and/or parts of quotas that may be delivered in the common market'. 3. The following is added at the end: 'providing that the undertaking in question has not been the subject of penalties in respect of the price rules or has paid fines due.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 194, 24. 7. 1984, p. 18.